Citation Nr: 0024197	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from January 1972 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The veteran presented testimony before a member of the Board 
in January 1998.  However, the tape recording of the hearing 
was defective and a transcript could not be obtained.  In an 
August 1998 statement, the veteran declined the opportunity 
for another hearing.  

The Board issued a decision on this matter in October 1998.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court").  In April 2000, pursuant to a 
joint motion from the parties, the Court issued an Order in 
which it vacated the Board's decision and remanded the matter 
to the Board for further consideration.   


FINDINGS OF FACT

1.  The RO in St. Louis, Missouri denied service connection 
for a skin disease of the trunk and feet in a July 1976 
rating decision.  Although the RO notified the veteran of 
that denial, he did not initiate an appeal of the decision.  

2.  Evidence received since the July 1976 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The July 1976 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  Since the July 1976 rating decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a skin disorder.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for a skin disorder in January 1976.  In a July 
1976 rating decision, the RO in St. Louis, Missouri denied 
service connection for a skin disease of the trunk and feet.  
Although the RO notified the veteran of that decision, he did 
not initiate an appeal.  Therefore, the RO's decision of July 
1976 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.     

In the July 1976 rating decision, the RO denied the veteran's 
claim because no skin disease of the trunk or feet was found 
on current examination.  For the decision, the RO considered 
the veteran's service medical records and the report of the 
April 1976 VA examination.  

Since the July 1976 rating decision, the RO has received VA 
medical records from the facilities in Leavenworth, Kansas, 
or Kansas City, records from Osawatomie State Hospital, 
copies of the report of the April 1976 VA examination, the 
report of the December 1995 VA examination, various written 
statements from the veteran, testimony from the veteran given 
in October 1997, multiple medical documents secured from 
texts or Internet sources, and a December 1997 statement from 
Michael L. Haag, M.D.  

With the exception of the copies of the April 1976 VA 
examination, all of the above evidence is new and pertinent 
to the issue at hand.  Moreover, the Board finds that the 
December 1997 statement from Dr. Haag is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Dr. Haag's report includes a review of medical 
records, results of a physical examination, and his opinion 
as to the correct diagnosis of the veteran's skin disorder.  
Clearly, this statement is so significant that it must be 
evaluated with all the evidence of record.  Therefore, the 
Board finds there is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.   


ORDER

As new and material evidence has been received since the July 
1976 rating decision, the veteran's claim for service 
connection for a skin disorder is reopened.  


REMAND

As discussed above, the Board has found new and material 
evidence to reopen the veteran's claim for service connection 
for a skin disorder.  Accordingly, the Board must proceed to 
evaluate the claim based on all the evidence of record.  
Elkins, 12 Vet. App. at 219.  However, before the Board may 
proceed, a remand is required so that additional development 
may be accomplished.    

The record contains VA medical records from its facilities in 
Leavenworth dated up to June 1995 and Kansas City dated up to 
September 1995.  During his October 1997 personal hearing, 
the veteran indicated that he had received additional VA 
dermatological treatment in 1995 and 1996.  The claims folder 
does not include records of that treatment.  In addition, 
notes from a February 1976 VA dermatology consultation at 
Leavenworth indicated that laboratory tests were ordered for 
further evaluation of the veteran's skin disorder.  Results 
of those tests are not associated with the claims folder.  In 
his December 1997 statement, Dr. Haag mentioned that the 
results of those tests would have been helpful is solidifying 
a diagnosis.  VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED to the VAMROC for the 
following action:

1.  The VAMROC should secure the 
veteran's VA medical records from the 
facility in Leavenworth dated from June 
1995 to the present, as well as from the 
facility in Kansas City dated from 
September 1995 to the present.  The 
VAMROC should also ask the Leavenworth 
facility to search for laboratory results 
from tests ordered in conjunction with 
the February 1976 dermatology 
consultation.  If no records can be 
found, a negative reply is required and 
should be associated with the claims 
folder.  

2.  After completing any necessary 
development in addition to that specified 
above, the VAMROC should adjudicate the 
veteran's claim of entitlement to service 
connection for a skin disorder based on 
all the evidence of record.  If the 
disposition remains unfavorable to the 
veteran, the VAMROC should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the 
VAMROC.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



